Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 October 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Octor 29. 1781
I beg leave to introduce to your Notice Monsieur Nordingh Danish Consul for several Ports in France, residing at st Quentin, & partner in the House of Brisac Paulet & Nordingh.
He has a great desire to pay his Respects to you in his Passage through Paris, and being a Gentleman for whom I have a high Esteem I take the Liberty of presenting him to you and am as ever Your dutifull & affectionate Kinsman
Jona Williams J
